Citation Nr: 1708636	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hematoma. 

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for complete paralysis of the right side. 

4.  Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, L.D., and K.B.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1969.  The Veteran died in August 2016.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the RO in Chicago, Illinois.  The Veteran, L.D. and K.B. testified at a Travel Board hearing before the undersigned in July 2013.  In April 2014, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran died in August 2016.  In October 2016, his spouse filed a VA Form 21-0847 requesting that she be substituted as the claimant in the Veteran's appeal.  The request for substitution has not been adjudicated by the AOJ.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering a claim for the purposes of accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitution of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 3.1010, 20.101(a) (2016).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the Veteran's spouse in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claims on appeal as substitution claims.  Should the AOJ find that substitution is appropriate, the record indicates the need for further development per below.

In this case, the Board remanded this case for additional development, including obtaining a VA medical opinion.  It appears that there was telephone contact between the RO and the Veteran's surviving spouse in May 2016.  She apparently indicated that the Veteran wished to withdraw his claims.  As such, he was sent information from the RO on how to withdraw his claims in writing; however, he did not do so.  Although the RO had previously conducted the appropriate action to obtain the medical records sought by the Board in the remand, the medical opinion was never obtained.  As such, this action should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision adjudicating whether the Veteran's spouse meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claims (as listed on the title page).  If the basic eligibility requirements are met, send her appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform her of this in a correspondence other than a supplemental statement of the case.

2.  If substitution is deemed appropriate ensure that action paragraphs 2 through 5 are completed.

Provide the surviving spouse (appellant) an opportunity to identify any additional treatment records relevant to the claims, to include records of the Veteran's radiation treatment from the Mayo Clinic in Rochester, Minnesota, and any records pertaining to the Veteran's stroke in April 2006.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records identified.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Obtain a VA medical opinion from the physician who rendered the January 2013 opinion.  If that physician is not reasonably available, a different examiner with an appropriate background may provide an opinion.  The examiner should review the record prior to providing an opinion.  

The examiner should review the July 2013 letter from Dr. O. and any additional pertinent evidence, and discuss whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's episode of Henoch-Schonlein Purpura (HSP) during service compromised or weakened his blood vessels, leading to complications associated with the intracranial hematoma, including a stroke and resulting paralysis and aphasia, decades later.  The examiner must also address whether the HSP episode during service, and the later complications associated with the hematoma, including the hemorrhagic stroke, otherwise stem from the same underlying condition or constitute manifestations of the same chronic disease process, such as idiopathic thrombocytopenic purpura, even if the episode of HSP in service did not itself result in chronic residuals.  Cf. 38 C.F.R. § 3.309 (a) (defining idiopathic purpura, hemorrhagic, as a chronic disease).

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record as substitution claims.  If any issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.  
An appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

